Opinion
VOGEL, J.
For his part of a negotiated plea agreement, Joseph D. Mitchell pled no contest to one count of felony possession of cocaine base and one misdemeanor count of possession of paraphernalia, and admitted he had suffered two strikes and served five prior prison terms. For its part, the trial court struck the admitted strikes and all but two of the prior prison term allegations, sentenced Mitchell to state prison for a term of five years, suspended execution of the sentence, and (on November 25, 2002) committed Mitchell to the California Rehabilitation Center for treatment. Mitchell arrived at CRC on January 8, 2003. On January 29, Mitchell was declared ineligible for CRC because he was on parole at the time of his commitment— but he was not transferred to the Los Angeles County jail for resentencing until May 2. On June 10, Mitchell’s suspended sentence was imposed and he was sent to prison. This appeal is from that judgment.
DISCUSSION
When Mitchell was resentenced on June 10, the prosecutor said, “if the court wants to give him good time/work time from [January 8], I don’t have any opposition.” The trial court rejected this simple approach, gave Mitchell actual and conduct credits for the period before he was sent to CRC (November 25, 2002, to January 8, 2003), plus actual-day credits for the 112 days from January 8 to May 2—but no conduct or worktime credits for those 112 days.1 On this appeal, Mitchell claims he is entitled to conduct and worktime credits for the entire period between the original imposition of sentence (November 2002) and his resentencing on June 10, 2003. We agree.
*1148A.
Mitchell contends he is entitled to section 4019 credits for the 93 days from January 29 (the date of his CRC exclusion) to May 2 (the day of his transfer to county jail). The Attorney General concedes this much, and (except as noted below) we accept that concession.
B.
Mitchell contends he is entitled to section 2933 credits for the 93-day period from January 29 to May 2, which he says is “sufficient to place him in the same position as a person who was not held for 93 days at CRC after formal exclusion.” We agree.
1.
In People v. Rodriguez (1997) 52 Cal.App.4th 560 [60 Cal.Rptr.2d 664], the defendant was received at CRC but rejected as “not suitable” based on her medical condition and the program’s inability to treat her. (Id. at p. 563.) On appeal, she challenged the trial court’s refusal to give her “worktime credits” for the time she spent at CRC, contending her exclusion was through no fault of her own. Division Five of the First Appellate District agreéd that she should receive section 2933 credits from the date the trial court was notified she was “not suitable,” explaining the difference between the general rule that denies credits to CRC inmates on the theory that they are receiving treatment, and the rule that affords “quasi-worktime” credits to inmates who, through no fault of their own (such as through administrative delays and transfers), are unable to participate in work programs. (Rodriguez, at pp. 563-565; People v. Lizarraga (2003) 110 Cal.App.4th 689, 693 [1 Cal.Rptr.3d 865].)
The Rodriguez court concluded “that when the distinction between CRC committees and prison inmates disappears because CRC has made a formal determination that a committee is ‘not suitable’ by reason of a medical condition requiring treatment not available at CRC, the two classes of detainees are similarly situated for equal protection purposes. . . . The committee who has been found unsuitable due to such a medical condition and who is awaiting return to the sentencing court for resumption of criminal proceedings is similarly situated, for equal protection purposes, to a person ‘sentenced to state prison’ within the meaning of section 2933.” (People v. Rodriguez, supra, 52 Cal.App.4th at p. 565, fn. omitted.)
2.
In People v. Nubla (1999) 74 Cal.App.4th 719 [88 Cal.Rptr.2d 265], the defendant claimed a right to “conduct and worktime credits” for the period *1149beginning with his exclusion from CRC, notwithstanding that he remained at the CRC facility for a substantial period of time after he was found “not suitable”—and notwithstanding that his exclusion was due to his own conduct. Division One of the First Appellate District held in Nubia that the reasoning of the Rodriguez court “applies equally to exclusions based on ‘fault.’ In addition, defendants excluded for fault-based reasons after admission to CRC are in the same general class as those found ineligible for CRC commitment in the first place. It follows that they should be afforded the same treatment as persons found to be ineligible for CRC, and are entitled to worktime credits for any time in custody after exclusion to the same degree as they would be entitled to worktime credits had there been no CRC commitment.” (People v. Nubla, supra, 74 Cal.App.4th at p. 732; and see People v. Guzman (1995) 40 Cal.App.4th 691 [47 Cal.Rptr.2d 53].)
3.
In our case, there was no actual finding that Mitchell was “not suitable” for treatment at CRC within the meaning of Welfare and Institutions Code section 3053, which permits but does not mandate exclusion from CRC when a person is unfit “because of excessive criminality or for other relevant reason.” (Welf. & Inst. Code, § 3053, subd. (a).) Rather, it was and remains undisputed that (in light of CRC’s no-parolees-accepted policy) Mitchell was not eligible for a CRC commitment at the time he arrived at CRC. (Cf. Welf. & Inst. Code, § 3052, subd. (a).)2 In our view, ineligibility that is neither the result of the defendant’s postsentencing conduct nor within his control voids the commitment and triggers the defendant’s right to receive the same credits he would have received had he been sentenced to prison in the first instance. (People v. Guzman, supra, 40 Cal.App.4th at pp. 694-695; People v. Rodriguez, supra, 52 Cal.App.4th at p. 565; People v. Nubla, supra, 74 Cal.App.4th at p. 732.) Equal protection permits no other result where, as here, there is nothing in the record to suggest Mitchell received treatment or any other benefit during any of the time he was confined at CRC. (People v. Buckhalter (2001) 26 Cal.4th 20, 30, fn. 6, 36 [108 Cal.Rptr.2d 625, 25 P.3d 1103].)
Accordingly, Mitchell is entitled to section 2933 credits from January 29 (the date of his formal exclusion from CRC) to June 10 (the day sentence was imposed). {People v. Guzman, supra, 40 Cal.App.4th at pp. 694—695; *1150People v. Rodriguez, supra, 52 Cal.App.4th at p. 565; People v. Nubla, supra, 74 Cal.App.4th at p. 732; see also In re Carter (1988) 199 Cal.App.3d 271 [244 Cal.Rptr. 648]; In re Reina (1985) 171 Cal.App.3d 638 [217 Cal.Rptr. 535].)
But Mitchell cannot double-dip. As noted above, the trial court gave Mitchell section 4019 credits for May 2 to June 10, and the Attorney General conceded that Mitchell is entitled to section 4019 credits for January 29 to May 2. Since the credit afforded by section 2933 is greater than the credit afforded by section 4019, and since Mitchell is entitled to the credit most favorable to him but not both, it follows that he is entitled to the section 2933 credits for these days, but not the section 4019 credits. (People v. Donan (2004) 117 Cal.App.4th 784 [11 Cal.Rptr.3d 904].)
C.
Finally, Mitchell contends he is entitled to section 4019 credits for the 21 days from January 8 to January 28 (the time he spent at CRC before the formal determination to exclude him). This is so, he says, because his parole status meant he was not eligible for a CRC commitment, and thus spent the time “in circumstances of penal” confinement, not in a treatment setting. The Attorney General disagrees, assuming without evidence or authority that Mitchell received some unstated benefit during the 21 days he spent at CRC. We see no basis in law or equity for that assumption, and view it more likely that Mitchell spent those 21 days somewhere in the midst of a bureaucratic maze.
For this reason, and because Mitchell was in actuality excluded on January 8, the day he arrived at CRC (making a formal eligibility finding superfluous), we conclude that Mitchell is entitled to section 2933 credits for these days, not the section 4019 credits he asks for in his brief. (People v. Rodriguez, supra, 52 Cal.App.4th at p. 565; People v. Nubla, supra, 74 Cal.App.4th at pp. 731-732.)
DISPOSITION
The cause is remanded to the trial court with directions to recalculate Mitchell’s actual-day credits, section 4019 credits (November 25, 2002, to January 7, 2003), and section 2933 credits (January 8 to June 10, 2003), to issue a corrected abstract of judgment, and to forward it to the Department of Corrections; in all other respects, the judgment is affirmed.
Spencer, P. J., concurred.

 We use the term “conduct credits” to apply to the presentence good conduct credits afforded by Penal Code section 4019 (pursuant to which a term of six days is deemed to have been served for every four days spent in actual custody), and the term “worktime credits” to apply to the postsentence credits afforded by Penal Code section 2933 (which generally provides that, for every six months spent in a qualifying program, the prisoner receives credit for an additional six months). Undesignated section references are to the Penal Code.


 It is undisputed that at the time Mitchell arrived at CRC (January 8, 2003), CRC was operating under a mandate to reduce the number of available beds and, to that end, had “instituted a rule change which excluded anybody from the program who was on parole.” In light of this uncontradicted on-the-record statement, we disregard a letter sent to the trial court by the Department of Corrections in which it is suggested that a decision about Mitchell’s suitability was based on his personal shortcomings rather than the state’s budgetary problems.